Title: From James Madison to Robert Pleasants, 30 October 1791
From: Madison, James
To: Pleasants, Robert


Sir
Philada. Ocr. 30. 1791
The delay in acknowledging your letter of the 6th. June last proceeded from the cause you conjectured. I did not receive it till a few days ago, when it was put into my hands by Mr. James Pemberton, along with your subsequent letter of the 8th. August.
The petition relating to the Militia bill contains nothing that makes it improper for me to present it. I shall therefore readily comply with your desire on that subject. I am not satisfied that I am equally at liberty with respect to the other petition. Animadversions, such as it contains and which the authorized object of the petitioners did not require on the slavery existing in our country, are supposed by the holders of that species of property, to lessen the value by weakening the tenure of it. Those from whom I derive my public station are known by me to be greatly interested in that species of property, and to view the matter in that light. It would seem that I might be chargeable at least with want of candour, if not of fidelity, were I to make use of a situation in which their confidence has placed me, to become a volunteer in giving a public wound, as they would deem it, to an interest on which they set so great a value. I am the less inclined to disregard this scruple, as I am not sensible that the event of the petition would in the least depend on the circumstance of its being laid before the House by this or that person.
Such an application as that to our own Assembly on which you ask my opinion, is a subject in various respects, of great delicacy and importance. The consequences of every sort ought to be well weighed by those who would hazard it. From the view under which they present themselves to me, I can not but consider the application as likely to do harm rather than good. It may be worth your own consideration whether it might not produce successful attempts to withdraw the privilege now allowed to individuals, of giving freedom to slaves. It would at least be likely to clog it with a condition that the persons freed should be removed from the Country; there being arguments of great force for such a regulation, and some would concur in it who in general disapprove of the institution of slavery.
I thank you Sir for the friendly sentiments you have expressed towards me; and am with respect and esteem Your Obedt. hble servt.
Js. Madison Jr
